      Case 2:20-cv-00968-MTL Document 19 Filed 08/03/20 Page 1 of 12




 1   Markham R. Leventhal (DC Bar No. 489597)
     CARLTON FIELDS, P.A.
 2   Suite 400 West
     1025 Thomas Jefferson Street, NW
 3   Washington, DC 20007
     mleventhal@carltonfields.com
 4   Telephone: (202) 965-8189
 5   [Other Counsel of Record Listed Below]
 6   Attorneys for Defendants
     Arch Insurance Company and
 7   Affinity Insurance Services, Inc.
 8
 9                         IN THE UNITED STATES DISTRICT COURT
10                            FOR THE DISTRICT OF ARIZONA
11
      Fred Heidarpour and Sidney Naiman,
12    individually and on behalf of all others        Case No. CV-20-968-PHX-MTL
      similarly situated,
13

14           Plaintiffs,                              DEFENDANT ARCH INSURANCE
                                                      COMPANY’S ANSWER AND
15    v.                                              DEFENSES TO FIRST AMENDED
                                                      CLASS ACTION COMPLAINT
16
      Arch Insurance Company and Affinity
17    Insurance Services, Inc. d/b/a Aon Affinity,
18           Defendants.
19

20

21          Defendant Arch Insurance Company (“Arch”) hereby answers the First Amended
22   Class Action Complaint (Doc. 18) (the “Complaint”) by denying each and every
23   allegation contained in the Complaint that is not expressly admitted below, including the
24   preamble section on pages 1-2 of the Complaint, and by responding to the individually
25   numbered paragraphs of the Complaint as follows:
26

27

28
      Case 2:20-cv-00968-MTL Document 19 Filed 08/03/20 Page 2 of 12




 1                                            ANSWER
 2                                             PARTIES
 3          1.      Arch lacks knowledge or information sufficient to form a belief as to the
 4   truth of the allegations of paragraph 1 and therefore denies those allegations.
 5          2.      Arch lacks knowledge or information sufficient to form a belief as to the
 6   truth of the allegations of paragraph 2 and therefore denies those allegations.
 7          3.      Arch admits only that it is incorporated in Missouri, that its principal place
 8   of business is located in Jersey City, New Jersey, and that it is a licensed insurance carrier
 9   in the State of Arizona. Arch denies all other allegations of paragraph 3.
10          4.      Paragraph 4 fails to assert an allegation against Arch and therefore no
11   response is required.
12                                 JURISDICTION AND VENUE
13          5.      Arch does not at this time contest that subject matter jurisdiction exists over
14   this action.
15          6.      Denied.
16          7.      Denied.
17                              COMMON FACTUAL ALLEGATIONS
18          8.      Paragraph 8 fails to assert an allegation against Arch and therefore no
19   response is required.
20          9.      Admitted.
21          10.     To the extent paragraph 10 purports to describe the terms of the travel
22   insurance plans sold by Defendants (“Plans”), the Plans speak for themselves, and Arch
23   denies all allegations of paragraph 10 that are not consistent with the Plans. Arch denies
24   all other allegations of Paragraph 10.
25          11.     To the extent paragraph 11 purports to describe the terms of the Plans, the
26   Plans speak for themselves, and Arch denies all allegations of paragraph 11 that are not
27   consistent with the Plans. Arch denies all other allegations of Paragraph 11.
28

                                                   2
      Case 2:20-cv-00968-MTL Document 19 Filed 08/03/20 Page 3 of 12




 1          12.    Denied.
 2          13.    Denied.
 3          14.    Denied.
 4                              FACTS SPECIFIC TO PLAINTIFF
 5          15.    Arch lacks knowledge or information sufficient to form a belief as to the
 6   truth of the allegations of paragraph 15 and therefore denies those allegations.
 7          16.    Arch admits that Plaintiffs Fred Heidarpour and Sidney Naiman
 8   (“Plaintiffs”) each purchased a World Travel Holdings LeisureCare Individual Travel
 9   Protection Policy (the “Policy”) on September 25, 2019 in connection with the purchase
10   of travel arrangements including a cruise.
11          17.    Admitted.
12          18.    Arch lacks knowledge or information sufficient to form a belief as to the
13   truth of the allegations of paragraph 18 and therefore denies those allegations.
14          19.    Denied.
15          20.    Denied.
16          21.    Arch admits only that the Plaintiffs have filed what purports to be a class
17   action, but Arch denies that class action treatment is appropriate and further denies that
18   the Plaintiffs or any putative class member is entitled to any of the relief requested in the
19   Complaint.
20                                    CLASS ALLEGATIONS
21          22.    Arch admits only that the Plaintiffs have filed what purports to be a class
22   action and have defined a proposed class, but Arch denies that class action treatment is
23   appropriate and further denies that the Plaintiffs or any putative class member is entitled
24   to any of the relief requested in the Complaint.
25          23.    Arch admits only that the Plaintiffs purport to exclude various individuals
26   from their proposed class, but Arch denies that class action treatment is appropriate and
27

28

                                                  3
      Case 2:20-cv-00968-MTL Document 19 Filed 08/03/20 Page 4 of 12




 1   further denies that the Plaintiffs or any putative class member is entitled to any of the
 2   relief requested in the Complaint.
 3          24.      Denied.
 4          25.      Denied.
 5          26.      Denied.
 6          27.      Denied, including all subparts.
 7          28.      Denied.
 8          29.      Denied.
 9                                   FIRST CAUSE OF ACTION
10                                        Unjust Enrichment
11          30.      Arch incorporates its responses to paragraphs 1 through 29 as if fully set
12   forth herein.
13          31.      Denied.
14          32.      Denied.
15          33.      Denied.
16          34.      Denied.
17          35.      Denied.
18                                      PRAYER FOR RELIEF
19          Arch denies that the Plaintiffs are entitled to judgment against it, and further
20   denies that Plaintiffs are entitled to represent a class or to any of the relief sought in the
21   Complaint’s “Prayer for Relief,” including all subparts, on pages 8 and 9 of the
22   Complaint, or any other relief that may be requested elsewhere in the Complaint.
23          To the extent page 9 of the Complaint demands “a trial by jury of all claims that
24   can be so tried,” Arch denies that Plaintiffs have alleged any viable claims for which a
25   trial would be necessary or appropriate.
26

27

28

                                                   4
      Case 2:20-cv-00968-MTL Document 19 Filed 08/03/20 Page 5 of 12




 1                         AFFIRMATIVE AND OTHER DEFENSES
 2                                          First Defense
 3          The Complaint fails to state a claim upon which relief can be granted.
 4                                         Second Defense
 5          The Complaint fails to state a claim for unjust enrichment because an express
 6   contract governs the relationship of the parties, and because the contract between the
 7   parties addresses the subject of refunds and does not provide for the type of partial refund
 8   demanded in the Complaint.
 9                                          Third Defense
10          The claims asserted in the Complaint are barred to the extent that the Plaintiffs or
11   members of the putative class seek relief based on acts or omissions that occurred beyond
12   the applicable statute of limitations and/or statute of repose.
13                                         Fourth Defense
14          Under the terms and conditions of the Plans, the risk attaches for all coverages
15   upon purchase of the Plans, and neither Plaintiffs nor any putative class members are
16   entitled to any refunds for post-departure coverages. Arch has not unjustly, unfairly, nor
17   deceptively retained any portion of the premiums paid by Plaintiffs and the putative class.
18   Arch did not engage in any unlawful conduct, and no act or omission of Arch caused the
19   Plaintiffs and putative class members any wrongful injury for which Plaintiffs would be
20   entitled to recover damages or any kind of relief from Arch.
21                                          Fifth Defense
22          The claims asserted in the Complaint are barred because at all times Arch acted
23   reasonably and in good faith in dealing with the Plaintiffs and putative class members
24   based on a reasonable interpretation of the Plans.
25                                          Sixth Defense
26          The claims for restitution and disgorgement in the Complaint are barred because
27   Arch has not accepted nor retained any benefit under inequitable circumstances. The
28

                                                   5
      Case 2:20-cv-00968-MTL Document 19 Filed 08/03/20 Page 6 of 12




 1   claims are also barred to the extent they seek disgorgement or return of monies not in
 2   Arch’s possession.
 3                                        Seventh Defense
 4          The claims asserted in the Complaint are barred by the voluntary payment doctrine
 5   because the Plaintiffs and/or putative class members voluntarily purchased Plans
 6   knowingly and intelligently and without mistake of fact as to the cost of the Plans.
 7                                        Eighth Defense
 8          The claims for restitution and disgorgement in the Complaint are precluded
 9   because such recovery would constitute an excessive penalty and forfeiture in violation of
10   Arch’s Eighth Amendment and federal and state due process rights, applicable statutory
11   provisions, and rules of equity.
12                                         Ninth Defense
13          The claims asserted in the Complaint are barred, in whole or in part, because Arch
14   did not breach any duty owed to the Plaintiffs or putative class members.
15                                         Tenth Defense
16          The claims asserted in the Complaint are barred, in whole or in part, because any
17   relief to Plaintiffs or putative class members would provide them with an inequitable
18   windfall.
19                                       Eleventh Defense
20          The claims asserted in the Complaint are precluded or limited, in whole or in part,
21   because the Plaintiffs and other putative class members failed to mitigate their alleged
22   damages and failed to exhaust other available remedies.
23                                        Twelfth Defense
24          The equitable relief sought in the Complaint is barred by the existence of an
25   adequate remedy at law. Additionally, injunctive relief is not available where the loss is
26   compensable by money damages.
27

28

                                                  6
      Case 2:20-cv-00968-MTL Document 19 Filed 08/03/20 Page 7 of 12




 1                                       Thirteenth Defense
 2          All claims in the Complaint are barred to the extent that Plaintiffs or any putative
 3   class members lack standing to assert the claims alleged. Plaintiffs and the putative class
 4   members also lack standing to pursue injunctive relief because, among other reasons,
 5   they cannot show that they are likely to suffer future injury.
 6                                       Fourteenth Defense
 7          The Complaint fails to allege a legal basis for the relief claimed, including without
 8   limitation, a failure to allege any basis for a claim for attorneys’ fees and costs.
 9                                        Fifteenth Defense
10          Plaintiffs’ claims are barred because they had actual or constructive knowledge
11   that the amounts paid to purchase their Plans were refundable only during the 10-day
12   period following purchase of the Plans; Plaintiffs nevertheless decided to keep their Plans
13   with actual or constructive knowledge that after 10 days the entire cost of the Plans was
14   nonrefundable. The claims asserted in the Complaint are barred, in whole or in part, by
15   the doctrines of ratification, consent, estoppel, laches, and/or unclean hands.
16                                        Sixteenth Defense
17          The claims asserted in the Complaint are barred, in whole or in part, by the
18   doctrine of waiver.
19                                       Seventeenth Defense
20          The claims asserted in the Complaint are barred in whole or in part by the doctrine
21   of accord and satisfaction.
22                                       Eighteenth Defense
23          Arch is entitled to a setoff against any damages awarded in this case, for any and
24   all payments made by any collateral source, and for any benefits paid under the terms of
25   the travel insurance policies.
26                                       Nineteenth Defense
27          The claims asserted in the Complaint are barred to the extent Plaintiffs or putative
28

                                                    7
      Case 2:20-cv-00968-MTL Document 19 Filed 08/03/20 Page 8 of 12




 1   class members attempt to rely on parol evidence to vary, supplement, or amend the terms
 2   of their written agreements.
 3                                       Twentieth Defense
 4          The Court lacks personal jurisdiction over Arch with respect to the claims of
 5   putative class members who are nonresidents of Arizona or whose alleged claims accrued
 6   outside Arizona.
 7                                     Twenty-First Defense
 8          The Complaint fails to allege a proper class action because, among other things,
 9   Plaintiffs are not adequate representatives of the putative class described in the
10   Complaint; Plaintiffs’ claims are not typical of the claims of other members of the class
11   described in the Complaint; common issues of law and fact do not predominate over
12   individual issues; the putative class described in the Complaint is not manageable or
13   ascertainable; and a class action is not superior to other available methods for the fair and
14   efficient adjudication of the purported claims for relief alleged in the Complaint.
15   Additionally a class may not be certified under Federal Rule of Civil Procedure 23(b)(2)
16   where, as here, money damages are sought. Plaintiffs’ proposed class definition is also
17   improper, overbroad, and not ascertainable.        The Defendants reserve all available
18   defenses under Rule 23 and applicable case law.
19                                    Twenty-Second Defense
20          The claims pled in the Complaint are precluded or barred with respect to those
21   putative class members whose intent or understanding in entering into the insurance
22   contract was consistent with Arch’s interpretation of the Plans.
23                                     Twenty-Third Defense
24          The claims of some members of the putative class are barred, in whole or in part,
25   by the doctrines of res judicata, judicial estoppel, collateral estoppel and/or settlement
26   and release.
27

28

                                                  8
      Case 2:20-cv-00968-MTL Document 19 Filed 08/03/20 Page 9 of 12




 1                                     Twenty-Fourth Defense
 2          All claims asserted in the Complaint are barred because no act of the Defendants
 3   caused any injury to the Plaintiffs, who received the exact insurance policy and coverage
 4   they contracted to purchase.
 5                                      Twenty-Fifth Defense
 6          Defendants are not responsible for any damages caused, in whole or in part, by the
 7   independent, intervening, or superseding acts of third parties.
 8                                      Twenty-Sixth Defense
 9          Defendants are not responsible, and are not the legal or proximate cause of any
10   damages resulting from any acts, representations, or omissions by third parties that were
11   not authorized and/or were not performed with the actual, implied, or apparent authority
12   of Defendants.
13                                     Twenty-Seventh Defense
14          Some of all of the claims asserted in the Complaint are barred, in whole or in part,
15   because the matters complained of were adequately disclosed to the Plaintiffs and they
16   failed to read documents provided to them which disclosed such matters. Plaintiffs and
17   putative class members have received the benefit of their bargain.
18                                     Twenty-Eighth Defense
19          Some of all of the claims asserted in the Complaint are barred, in whole or in part,
20   because the terms and conditions of the insurance that is the subject of the Complaint
21   complied with all applicable statutes, regulations, and filed rate requirements, and the
22   policy forms and rates were appropriately filed in all jurisdictions where required,
23   invoking the filed rate and filed forms doctrines.
24                                      Twenty-Ninth Defense
25          The Complaint, insofar as it relates to alleged conduct that is subject to the
26   jurisdiction of one or more regulatory or administrative agencies, is subject to the
27   exclusive   or    primary      jurisdiction   of     those   regulatory   or   administrative
28

                                                   9
     Case 2:20-cv-00968-MTL Document 19 Filed 08/03/20 Page 10 of 12




 1   agencies. Alternatively, the Complaint is barred by the absence of any private right of
 2   action with regard to conduct submitted to the discretion of a regulatory or administrative
 3   agency.
 4                                          Thirtieth Defense
 5             Plaintiffs’ claims and those of putative class members are barred to the extent that
 6   state agencies having jurisdiction over the business practices of the insurer have approved
 7   the practices challenged in the Complaint.
 8                                        Thirty-First Defense
 9             To the extent that third parties other than the Defendants are at fault with respect
10   to the matters complained of in the Complaint, and/or any alleged harm or damages
11   suffered, any recovery by Plaintiffs or members of the class should be reduced by the
12   proportion of such harm or damages, if any, caused by such other third parties.
13                                       Thirty-Second Defense
14             Any claim for attorneys’ fees is barred by the American rule.
15                                       Thirty-Third Defense
16             As a matter of constitutional right and substantive due process, Arch would be
17   entitled to contest by jury trial its liability to any particular individual plaintiff or class
18   member, even if the purported representatives of the putative class prevail on their
19   claims. Trying this case as a class action would violate the United States Constitution
20   and the Arizona Constitution.
21             Arch reserves its right to assert all available defenses and to add any other
22   affirmative defenses as may be revealed by further investigation and discovery in this
23   action.
24             WHEREFORE, Arch, having fully and completely responded to each and every
25   allegation and claim in the Complaint, prays that the Plaintiffs take nothing, that the all
26   claims against Arch be dismissed in their entirety, that Arch recover its attorney’s fees
27

28

                                                    10
     Case 2:20-cv-00968-MTL Document 19 Filed 08/03/20 Page 11 of 12




 1   and costs for defending this action, and that Arch be awarded such other and further relief
 2   as the Court deems just and proper.
                                                  Dated this 3rd day of August, 2020.
 3

 4                                                /s/ Markham R. Leventhal
                                                  MARKHAM R. LEVENTHAL
 5                                                DC Bar No. 489597
 6                                                CARLTON FIELDS, P.A.
                                                  Suite 400 West
 7                                                1025 Thomas Jefferson Street, NW
                                                  Washington, DC 20007
 8
                                                  mleventhal@carltonfields.com
 9                                                Telephone: (202) 965-8189

10                                                JULIANNA THOMAS MCCABE
11
                                                  FL Bar No. 355010
                                                  MICHAEL N. WOLGIN
12                                                FL Bar No. 42962
                                                  CARLTON FIELDS, P.A.
13                                                Miami Tower, Suite 4200
14                                                100 S.E. Second Street
                                                  Miami, Florida 33131
15                                                jtmccabe@carltonfields.com
16
                                                  mwolgin@carltonfields.com
                                                  Telephone: (305) 530-0050
17
                                                  KATELYN M. SANDOVAL
18                                                NY Bar No. 5580758
19                                                CARLTON FIELDS, P.A.
                                                  405 Lexington Avenue, 36th Floor
20                                                New York, New York 10174
                                                  ksandoval@carltonfields.com
21
                                                  Telephone: (212) 380-9630
22
                                                  Attorneys for Defendants
23                                                Arch Insurance Company and
24                                                Affinity Insurance Services, Inc.

25

26

27

28

                                                 11
     Case 2:20-cv-00968-MTL Document 19 Filed 08/03/20 Page 12 of 12




 1                               CERTIFICATE OF SERVICE
 2          I HEREBY CERTIFY that on this 3rd day of August, 2020, I electronically filed
 3   the foregoing document with the Clerk of the Court using CM/ECF. I also certify that the
 4   foregoing document is being served this day on the following counsel of record via
 5   transmission of Notices of Electronic Filing generated by CM/ECF:
 6          Penny L. Koepke, Esq.                      Patrick H. Peluso, Esq.
 7          Maxwell & Morgan, P.C.                     Taylor T. Smith, Esq.
            4854 E. Baseline Rd., Suite, 104           Woodrow & Peluso, LLC
 8          Mesa, Arizona 85206                        3900 East Mexico Ave., Suite 300
            Telephone: (480) 833-1001                  Denver, Colorado 80210
 9
            pkoepke@hoalaw.biz                         Telephone: (720) 213-0675
10                                                     Facsimile: (303) 927-0809
            Counsel for Plaintiffs                     ppeluso@woodrowpeluso.com
11                                                     tsmith@woodrowpeluso.com
12
                                                       Counsel for Plaintiffs
13

14

15                                                        /s/ Markham R. Leventhal

16   122966057


17

18

19

20

21

22

23

24

25

26

27

28

                                               12
